Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 7/14/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 22-23, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US Pub No. 2011/0284827) in view of Romain (J. Mater. Chem. C, 2015, 3, 5742-5753)
Regarding Claim 16, 18, and 22, Morishita et al. teaches the following compound [0054]:
In the following compound, X3 and X4 are formula (a) [0055, 0019] , R1 to R4 are hydrogen [0021], Y5-Y8 are CR5, where R5 is hydrogen [0023, 0021], Ar2 is benzene [0055, 0018, 0028]

    PNG
    media_image1.png
    242
    425
    media_image1.png
    Greyscale



Morishita et al. is silent on the compound of claim 1.
Roman et al. teaches a indenofluorene derivative compound where the core of the indenofluorene can comprise one carbonyl and one dicyanovinylene [page 5743, Scheme 1, bottom left of page], where it is taught that carbonyls and dicyanovinylenes are useful electron withdrawing groups for a Pi conjugated core to depress LUMO level without perturbating the intermolecular electron hopping, allowing for the structure to have higher thermal and electrical stability [page 5742, bottom right of page]. Roman et al. also teaches incorporation of two dicyanovinylene units results in more steric hindrance compared to one dicyanovinylene and carbonyl group [page 5744, top right of page].
Since Morishita et al. is concerned about an indenofluorene compound with good stability [0006, 0060], and the method for forming the indenofluorene of Roman et al. [Scheme 3, top left of page 5744], is similar to the method of Morishita et al. [0159, 0154-0162], where both indenofluorene precursor of both Morishita et al. and Roman et al. comprise a indenofluorene precursor with two ketones groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify one of the dicyanovinylenes of Morishia et al. with the carbonyl of Romain et al. in order to provide a structure with higher thermal and electrical stability [page 5742, bottom right of page].
Although Morishita et al. does not explicitly teaches the claimed compound, Morishita et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of Morishita et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Although Morishita et al. does not explicitly teaches the claimed compound, Morishita et al. teaches finite number of functional groups for the general formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 23, within the combination above, modified Morishita et al. teaches a formulation comprising at least one compound according to claim 15 and at least one solvent [0084-0085].
Regarding Claim 26, within the combination above, modified Morishita et al. teaches an OLED  comprising the compound of claim 16 [Abstract]
Regarding Claim 27, within the combination above, modified Morishita et al. teaches an organic electroluminescent device (OLED) comprising the compound according to claim 16 is employed as an electron-acceptor material in a hole-injection layer as pure material [0016].
Regarding Claim 28, within the combination above, modified Morishita et al. teaches wherein the OLED further comprises at least one hole-transport layer and at least one emitting layer, where the hole-transport layer is located between the hole-injection layer and the emitting layer [Fig. 1]
Regarding Claim 29, within the combination above, modified Morishita et al. teaches wherein the at least one hole-injection layer comprising a compound according to claim 16 has a thickness layer of from 1 nm to 5 um overlapping the claimed 0.5 nm to 50 nm [0104]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 30, within the combination above, modified Morishita et al. teaches an organic electroluminescent device comprising the compound according to claim 16, is employed as a p-dopant in a hole-transporting layer selected from a hole-injection layer, hole-transport layer and an electron-blocking layer [Fig. 1, 0016]. The compound of Morishita et al. is the same compound as in claim 1, and is used in a hole injection layer.
Within the combination above, modified Morishita et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Morishita et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the compound of modified Morishita et al. meeting the limitation of “the compound according to claim 16, is employed as a p-dopant in a hole-transporting layer”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 31, within the combination above, modified Morishita et al. taches R1-R4 may be an fluoroalkoxyl group such as an trifluoromethoxy group [0039, 0046].
Claims 16, 18,  21-23, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US Pub No. 2011/0284827) in view of Romain 1 (J. Mater. Chem. C, 2015, 3, 5742-5753), and Romain 2 (Angew. Chem. Int. Ed. 2015, 54, 1176 –1180) (This is an alternative rejection closer to the claimed invention)
Regarding Claim 16, 18,  and 22, Morishita et al. teaches the following compound [0054]:
In the following compound, X3 and X4 are formula (a) [0055, 0019] , R1 to R4 are hydrogen [0021], Y5-Y8 are CR5, where R5 is hydrogen [0023, 0021], Ar2 is benzene [0055, 0018, 0028]

    PNG
    media_image1.png
    242
    425
    media_image1.png
    Greyscale



Morishita et al. does not explicitly teaches the claimed compound.
Roman 1 et al. teaches a indenofluorene derivative compound where the core of the indenofluorene can comprise one carbonyl and one dicyanovinylene [page 5743, Scheme 1, bottom left of page], where it is taught that carbonyls and dicyanovinylenes are useful electron withdrawing groups for a Pi conjugated core to depress LUMO level without perturbating the intermolecular electron hopping, allowing for the structure to have higher thermal and electrical stability [page 5742, bottom right of page]. Roman 1 et al. also teaches incorporation of two dicyanovinylene units results in more steric hindrance compared to one dicyanovinylene and carbonyl group [page 5744, top right of page].
Since Morishita et al. is concerned about an indenofluorene compound with good stability [0006, 0060], and the method for forming the indenofluorene of Roman 1 et al. [Scheme 3, top left of page 5744], is similar to the method of Morishita et al. [0159, 0154-0162], where both indenofluorene precursor of both Morishita et al. and Roman 1 et al. comprise a indenofluorene precursor with two ketones groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify one of the dicyanovinylenes of Morishia et al. with the carbonyl of Romain 1 et al. in order to provide a structure with higher thermal and electrical stability [page 5742, bottom right of page].
Romain 2 et al. teaches an meta configuration of an indenofluorene compound, which shows that the meta configuration provides higher triplet state energy level [page 1170, bottom left of page], higher lifetimes [page 1179, top right of page], and higher thermal and morphological stabilities [page 1180, bottom left of page].
Since Morishita et al. is concerned about an indenofluorenedione compound with good heat resistance, and improved lifetimes, and good stability [0060], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the compound of modified Morishita et al. to the meta configuration as shown by Romain 2 et al. in order to provide higher triplet state energy level [page 1170, bottom left of page], higher lifetimes [page 1179, top right of page], and higher thermal and morphological stabilities [page 1180, bottom left of page].
Although Morishita et al. does not explicitly teaches the claimed compound, Morishita et al. teaches finite number of functional groups for the general formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 23, within the combination above, modified Morishita et al. teaches a formulation comprising at least one compound according to claim 15 and at least one solvent [0084-0085].
Regarding Claim 26, within the combination above, modified Morishita et al. teaches an OLED  comprising the compound of claim 16 [Abstract]
Regarding Claim 27, within the combination above, modified Morishita et al. teaches an organic electroluminescent device (OLED) comprising the compound according to claim 16 is employed as an electron-acceptor material in a hole-injection layer as pure material [0016].
Regarding Claim 28, within the combination above, modified Morishita et al. teaches wherein the OLED further comprises at least one hole-transport layer and at least one emitting layer, where the hole-transport layer is located between the hole-injection layer and the emitting layer [Fig. 1]
Regarding Claim 29, within the combination above, modified Morishita et al. teaches wherein the at least one hole-injection layer comprising a compound according to claim 16 has a thickness layer of from 1 nm to 5 um overlapping the claimed 0.5 nm to 50 nm [0104]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 30, within the combination above, modified Morishita et al. teaches an organic electroluminescent device comprising the compound according to claim 16, is employed as a p-dopant in a hole-transporting layer selected from a hole-injection layer, hole-transport layer and an electron-blocking layer [Fig. 1, 0016]. The compound of Morishita et al. is the same compound as in claim 1, and is used in a hole injection layer.
Within the combination above, modified Morishita et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Morishita et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the compound of modified Morishita et al. meeting the limitation of “the compound according to claim 16, is employed as a p-dopant in a hole-transporting layer”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 31, within the combination above, modified Morishita et al. taches R1-R4 may be an fluoroalkoxyl group such as an trifluoromethoxy group [0039, 0046].
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18, 22-23, and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/              Primary Examiner, Art Unit 1726